                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, GERALD BIERNOT, and      )
DERROTIS HOLMES individually and on )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiffs,                   )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

     NEW HORIZONS LEASING, INC.’S ANSWER TO PLAINTIFFS’ SECOND
          AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
______________________________________________________________________________

       Defendant New Horizons Leasing, Inc. (“New Horizons”) hereby files its Answer to

Plaintiff John Elmy, Gerald Biernot, and Derrotis Holmes’ Second Amended Collective and Class

Action Complaint (“Second Amended Complaint”).

       1.      No answer is necessary in response to Paragraph 1 of the Second Amended

Complaint. To the extent a response is required, New Horizons denies each and every allegation

set forth in Paragraph 1 of the Second Amended Complaint, except admits that Plaintiffs purport

to bring an action.

                                     INTRODUCTION

       2.      New Horizons denies each and every allegation set forth in Paragraph 2 of the

Second Amended Complaint, except admits that New Horizons is a private company.



                                              1

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 1 of 30 PageID #: 4235
       3.     New Horizons denies each and every allegation set forth in Paragraph 3, including

subparagraphs a–g and footnote 1, of the Second Amended Complaint.

       4.     New Horizons denies each and every allegation set forth in Paragraph 4 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       5.     New Horizons denies each and every allegation set forth in Paragraph 5 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       6.     New Horizons denies each and every allegation set forth in Paragraph 6 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       7.     New Horizons denies each and every allegation set forth in Paragraph 7 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       8.     New Horizons denies each and every allegation set forth in Paragraph 8 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       9.     New Horizons denies each and every allegation set forth in Paragraph 9 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       10.    New Horizons denies each and every allegation set forth in Paragraph 10 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

                               JURISDICTION AND VENUE

       11.    New Horizons denies each and every allegation set forth in Paragraph 11 of the

Second Amended Complaint, except admits that 29 U.S.C. § 216(b) of the Fair Labor Standards

Act (“FLSA”) confers jurisdiction upon this Court under 28 U.S.C. § 1331, and specifically denies

that the Second Amended Complaint states a claim under the FLSA against New Horizons.

       12.    New Horizons denies each and every allegation set forth in Paragraph 12 of the

Second Amended Complaint.



                                               2

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 2 of 30 PageID #: 4236
       13.     New Horizons denies each and every allegation set forth in Paragraph 13 of the

Second Amended Complaint.

       14.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 14 of the Second Amended Complaint and

therefore denies those allegations.

       15.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 15 and footnote 2 of the Second Amended

Complaint and therefore denies those allegations.

       16.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 16 of the Second Amended Complaint and

therefore denies those allegations.

       17.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 17 of the Second Amended Complaint and

therefore denies those allegations.

       18.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 18 of the Second Amended Complaint and

therefore denies those allegations.

       19.     New Horizons denies each and every allegation set forth in Paragraph 19 of the

Second Amended Complaint, except admits that New Horizons is incorporated in Iowa.

       20.     New Horizons denies each and every allegation set forth in Paragraph 20 of the

Second Amended Complaint, except admits that it conducts business within this district.

       21.     New Horizons admits Paragraph 21 of the Second Amended Complaint.




                                               3

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 3 of 30 PageID #: 4237
                                           PARTIES

       22.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 22 of the Second Amended Complaint and

therefore denies those allegations.

       23.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 23 of the Second Amended Complaint and

therefore denies those allegations.

       24.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 24 of the Second Amended Complaint and

therefore denies those allegations.

       25.     New Horizons denies each and every allegation set forth in Paragraph 25 of the

Second Amended Complaint, except admits that Plaintiffs leased a truck from New Horizons.

       26.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 26 of the Second Amended Complaint and

therefore denies those allegations, but specifically denies that Plaintiffs were employees of or

worked for New Horizons.

       27.     New Horizons denies each and every allegation set forth in Paragraph 27 of the

Second Amended Complaint.

       28.     New Horizons denies each and every allegation set forth in Paragraph 28 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       29.     New Horizons denies each and every allegation set forth in Paragraph 29 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.




                                               4

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 4 of 30 PageID #: 4238
       30.     New Horizons denies each and every allegation set forth in Paragraph 30 of the

Second Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

New Horizons specifically denies that the class of persons should encompass individuals up

through the date of final judgment as alleged.

       31.     New Horizons admits Paragraph 31 of the Second Amended Complaint.

       32.     New Horizons denies each and every allegation set forth in Paragraph 32, including

subparagraphs a–m, of the Second Amended Complaint.

       33.     New Horizons denies each and every allegation set forth in Paragraph 33, including

subparagraphs a–f, of the Second Amended Complaint.

       34.     New Horizons denies each and every allegation set forth in Paragraph 34 of the

Second Amended Complaint.

       35.     New Horizons denies each and every allegation set forth in Paragraph 35, including

subparagraphs g–k, of the Second Amended Complaint.

       36.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 36 of the Second Amended Complaint and

therefore denies those allegations.

       37.     New Horizons denies each and every allegation set forth in Paragraph 37 of the

Second Amended Complaint.

       38.     New Horizons admits Paragraph 38 of the Second Amended Complaint.

       39.     New Horizons denies each and every allegation set forth in Paragraph 39 of the

Second Amended Complaint, except admits that Western Express, Inc. (“Western”) has an office

at 7135 Centennial Place, Nashville, TN 37209.




                                                 5

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 5 of 30 PageID #: 4239
       40.       New Horizons and is without knowledge or information sufficient to form a belief

as to the truth of the other allegations in Paragraph 40 of the Second Amended Complaint and

therefore denies those allegations.

       41.       New Horizons admits Paragraph 41 of the Second Amended Complaint.

       42.       New Horizons admits that both New Horizons and Western have offices at 7135

Centennial Place in Nashville, Tennessee.

       43.       New Horizons denies each and every allegation set forth in Paragraph 43 of the

Second Amended Complaint, except admits that the companies are related and New Horizons

leases trucks to individuals who may also drive for Western.

       44.       New Horizons denies each and every allegation set forth in Paragraph 44 of the

Second Amended Complaint.

       45.       New Horizons denies each and every allegation set forth in Paragraph 45 of the

Second Amended Complaint, except admits that Paul Wieck and Richard Prickett have an

ownership interest in both New Horizons and Western.

       46.       New Horizons denies each and every allegation set forth in Paragraph 46 of the

Second Amended Complaint, except admits that the two entities share some overlap in officers

and directors.

       47.       New Horizons denies each and every allegation set forth in Paragraph 47 of the

Second Amended Complaint.

       48.       New Horizons denies each and every allegation set forth in Paragraph 48 of the

Second Amended Complaint.

       49.       New Horizons admits that New Horizons conducts business throughout the country

and is without knowledge or information sufficient to form a belief as to the truth of the other



                                                 6

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 6 of 30 PageID #: 4240
allegations in Paragraph 49 of the Second Amended Complaint and therefore denies those

allegations.

       50.     New Horizons admits that it has individually grossed more than $500,000 in each

of the last three calendar years and is without knowledge or information sufficient to form a belief

as to the truth of the other allegations in Paragraph 50 of the Second Amended Complaint and

therefore denies those allegations.

       51.     New Horizons denies that it is engaged in interstate commerce but admits that it

leases trucks to individuals who use those trucks to engage in interstate commerce for the carriers

they drive for. New Horizons specifically denies that the Second Amended Complaint states a

claim under the Fair Labor Standards Act. New Horizons is without knowledge or information

sufficient to form a belief as to the truth of the other allegations in Paragraph 51 of the Second

Amended Complaint and therefore denies those allegations.

       52.     New Horizons denies each and every allegation set forth in Paragraph 52 of the

Second Amended Complaint.

       53.     New Horizons denies each and every allegation set forth in Paragraph 53 of the

Second Amended Complaint.

                                  FACTUAL BACKGROUND

       54.     New Horizons denies each and every allegation set forth in Paragraph 54 of the

Second Amended Complaint and also denies each and every allegation set forth in heading A.

above Paragraph 54.

       55.     New Horizons denies each and every allegation set forth in Paragraph 55 of the

Second Amended Complaint.




                                                 7

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 7 of 30 PageID #: 4241
       56.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 56 of the Second Amended Complaint and

therefore denies those allegations.

       57.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 57 of the Second Amended Complaint and

therefore denies those allegations.

       58.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 58 of the Second Amended Complaint and

therefore denies those allegations.

       59.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 59 of the Second Amended Complaint and

therefore denies those allegations.

       60.     New Horizons denies each and every allegation set forth in Paragraph 60 of the

Second Amended Complaint.

       61.     New Horizons denies each and every allegation set forth in Paragraph 61 of the

Second Amended Complaint.

       62.     New Horizons denies each and every allegation set forth in Paragraph 62 of the

Second Amended Complaint.

       63.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 63 of the Second Amended Complaint and

therefore denies those allegations.

       64.     New Horizons denies each and every allegation set forth in Paragraph 64 of the

Second Amended Complaint.



                                               8

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 8 of 30 PageID #: 4242
       65.     New Horizons denies each and every allegation set forth in Paragraph 65 of the

Second Amended Complaint.

       66.     New Horizons denies each and every allegation set forth in Paragraph 66 of the

Second Amended Complaint.

       67.     New Horizons denies each and every allegation set forth in Paragraph 67 of the

Second Amended Complaint.

       68.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 68 of the Second Amended Complaint and

therefore denies those allegations.

       69.     New Horizons denies each and every allegation set forth in Paragraph 69 of the

Second Amended Complaint.

       70.     New Horizons denies each and every allegation set forth in Paragraph 70 of the

Second Amended Complaint.

       71.     New Horizons denies each and every allegation set forth in Paragraph 71 of the

Second Amended Complaint.

       72.     New Horizons denies each and every allegation set forth in Paragraph 72 of the

Second Amended Complaint, and also denies each and every allegation set forth in heading B.

above Paragraph 72.

       73.     New Horizons denies each and every allegation set forth in Paragraph 73 of the

Second Amended Complaint.

       74.     New Horizons denies each and every allegation set forth in Paragraph 74 of the

Second Amended Complaint.




                                               9

  Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 9 of 30 PageID #: 4243
       75.     New Horizons denies each and every allegation set forth in Paragraph 75 of the

Second Amended Complaint.

       76.     New Horizons denies each and every allegation set forth in Paragraph 76 of the

Second Amended Complaint.

       77.     New Horizons denies each and every allegation set forth in Paragraph 77 of the

Second Amended Complaint.

       78.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 78 of the Second Amended Complaint and

therefore denies those allegations.

       79.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 79 of the Second Amended Complaint and

therefore denies those allegations.

       80.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 80 of the Second Amended Complaint and

therefore denies those allegations.

       81.     New Horizons denies each and every allegation set forth in Paragraph 81 of the

Second Amended Complaint.

       82.     New Horizons denies each and every allegation set forth in Paragraph 82 of the

Second Amended Complaint.

       83.     New Horizons denies each and every allegation set forth in Paragraph 83 of the

Second Amended Complaint.




                                               10

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 10 of 30 PageID #: 4244
       84.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 84 of the Second Amended Complaint and

therefore denies those allegations.

       85.     New Horizons denies each and every allegation set forth in Paragraph 85 of the

Second Amended Complaint.

       86.     New Horizons denies each and every allegation set forth in Paragraph 86 of the

Second Amended Complaint.

       87.     New Horizons denies each and every allegation set forth in Paragraph 87 of the

Second Amended Complaint.

       88.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 88 of the Second Amended Complaint and

therefore denies those allegations. New Horizons also denies each and every allegation set forth in

heading C. above Paragraph 88.

       89.     New Horizons denies each and every allegation set forth in Paragraph 89 of the

Second Amended Complaint.

       90.     New Horizons denies each and every allegation set forth in Paragraph 90 of the

Second Amended Complaint.

       91.     New Horizons denies each and every allegation set forth in Paragraph 91 of the

Second Amended Complaint.

       92.     New Horizons denies each and every allegation set forth in Paragraph 92 of the

Second Amended Complaint.

       93.     New Horizons denies each and every allegation set forth in Paragraph 93 of the

Second Amended Complaint.



                                                11

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 11 of 30 PageID #: 4245
       94.     New Horizons denies each and every allegation set forth in Paragraph 94 of the

Second Amended Complaint.

       95.     New Horizons denies each and every allegation set forth in Paragraph 95 of the

Second Amended Complaint.

       96.     New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 96 of the Second Amended Complaint and

therefore denies those allegations.

       97.     New Horizons denies each and every allegation set forth in Paragraph 97 of the

Second Amended Complaint.

       98.     New Horizons denies each and every allegation set forth in Paragraph 98 of the

Second Amended Complaint.

       99.     New Horizons denies each and every allegation set forth in Paragraph 99 of the

Second Amended Complaint.

       100.    New Horizons denies each and every allegation set forth in Paragraph 100 of the

Secord Amended Complaint.

       101.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 101 of the Second Amended Complaint and

therefore denies those allegations.

       102.    New Horizons denies each and every allegation set forth in Paragraph 102 of the

Second Amended Complaint.

       103.    New Horizons denies each and every allegation set forth in Paragraph 103 of the

Second Amended Complaint.




                                               12

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 12 of 30 PageID #: 4246
      104.   New Horizons denies each and every allegation set forth in Paragraph 104 of the

Second Amended Complaint and also denies each and every allegation set forth in heading D.

above Paragraph 104.

      105.   New Horizons denies each and every allegation set forth in Paragraph 105 of the

Second Amended Complaint.

      106.   New Horizons denies each and every allegation set forth in Paragraph 106 of the

Second Amended Complaint.

      107.   New Horizons denies each and every allegation set forth in Paragraph 107 of the

Second Amended Complaint and also denies each and every allegation set forth in heading E.

above Paragraph 107.

      108.   New Horizons denies each and every allegation set forth in Paragraph 108 of the

Second Amended Complaint.

      109.   New Horizons denies each and every allegation set forth in Paragraph 109 of the

Second Amended Complaint.

      110.   New Horizons denies each and every allegation set forth in Paragraph 110 of the

Second Amended Complaint.

      111.   New Horizons denies each and every allegation set forth in Paragraph 111 of the

Second Amended Complaint.

      112.   New Horizons denies each and every allegation set forth in Paragraph 112 of the

Second Amended Complaint.

      113.   New Horizons denies each and every allegation set forth in Paragraph 113 of the

Second Amended Complaint.




                                            13

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 13 of 30 PageID #: 4247
       114.    New Horizons denies each and every allegation set forth in Paragraph 114 of the

Second Amended Complaint.

       115.    New Horizons incorporates its answers and responses to the foregoing paragraphs

as if set forth in their entirety and also denies each and every allegation set forth in heading F.

above Paragraph 115.

       116.    New Horizons denies each and every allegation set forth in Paragraph 116 of the

Second Amended Complaint.

       117.    New Horizons refers and cites to 49 C.F.R. § 376.12(a) for a complete and accurate

recitation of the requirements of that regulation and denies all allegations in Paragraph 117 that

are contrary to that regulation.

       118.    New Horizons denies each and every allegation set forth in Paragraph 118 of the

Second Amended Complaint.

       119.      New Horizons is without knowledge or information sufficient to form a belief as

to the truth of the allegations set forth in Paragraph 119, including subparagraphs a-q, of the Second

Amended Complaint and therefore denies those allegations. New Horizons further denies that

Exhibit A is attached to the Second Amended Complaint.

       120.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 120, including subparagraphs a and b, of the

Second Amended Complaint and therefore denies those allegations.

       121.    New Horizons denies each and every allegation set forth in Paragraph 121,

including subparagraphs a-d, of the Second Amended Complaint.

       122.    New Horizons denies each and every allegation set forth in Paragraph 122 of the

Second Amended Complaint.



                                                 14

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 14 of 30 PageID #: 4248
       123.    New Horizons denies each and every allegation set forth in Paragraph 123 of the

Second Amended Complaint as well as each and every allegation set forth in heading G. above

Paragraph 123. New Horizons further denies that Exhibit A is attached to the Second Amended

Complaint.

       124.    New Horizons denies each and every allegation set forth in Paragraph 124 of the

Second Amended Complaint. New Horizons further denies that Exhibit A is attached to the

Second Amended Complaint.

       125.    New Horizons denies each and every allegation set forth in Paragraph 125 of the

Second Amended Complaint.

       126.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 126, including subparagraphs a-c, of the Second

Amended Complaint and therefore denies those allegations. New Horizons further denies that

Exhibit B is attached to the Second Amended Complaint.

       127.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 127 of the Second Amended Complaint and

therefore denies those allegations.

       128.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 128 of the Second Amended Complaint and

therefore denies those allegations.

       129.    New Horizons denies each and every allegation set forth in Paragraph 129 of the

Second Amended Complaint.

       130.    New Horizons denies each and every allegation set forth in Paragraph 130 of the

Second Amended Complaint.



                                                15

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 15 of 30 PageID #: 4249
       131.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 131 of the Second Amended Complaint and

therefore denies those allegations. New Horizons also denies each and every allegation set forth in

heading H. above Paragraph 131. New Horizons further denies each and every allegation set forth

in the heading “Plaintiff John Elmy” above Paragraph 131.

       132.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 132 of the Second Amended Complaint and

therefore denies those allegations.

       133.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 133 of the Second Amended Complaint and

therefore denies those allegations.

       134.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 134 of the Second Amended Complaint and

therefore denies those allegations.

       135.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 135 of the Second Amended Complaint and

therefore denies those allegations.

       136.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 136 of the Second Amended Complaint and

therefore denies those allegations.

       137.    New Horizons denies each and every allegation set forth in Paragraph 137 of the

Second Amended Complaint as to the Lease agreement, and is without knowledge or information




                                                16

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 16 of 30 PageID #: 4250
sufficient to form a belief as to the truth of the remaining allegations set forth in Paragraph 137 of

the Second Amended Complaint and therefore denies those allegations.

       138.    New Horizons denies each and every allegation set forth in Paragraph 138 of the

Second Amended Complaint.

       139.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 139 of the Second Amended Complaint and

therefore denies those allegations.

       140.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 140 of the Second Amended Complaint and

therefore denies those allegations.

       141.    New Horizons denies each and every allegation set forth in Paragraph 141 of the

Second Amended Complaint.

       142.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 142 of the Second Amended Complaint and

therefore denies those allegations.

       143.    New Horizons denies each and every allegation set forth in Paragraph 143 of the

Second Amended Complaint.

       144.    New Horizons denies each and every allegation set forth in Paragraph 144 of the

Second Amended Complaint.

       145.    New Horizons denies each and every allegation set forth in Paragraph 145 of the

Second Amended Complaint.

       146.    New Horizons denies each and every allegation set forth in Paragraph 146 of the

Second Amended Complaint.



                                                 17

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 17 of 30 PageID #: 4251
       147.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 147 of the Second Amended Complaint and

therefore denies those allegations. New Horizons also denies each and every allegation set forth

in the heading “Plaintiff Gerald Biernot” above Paragraph 147.

       148.     New Horizons is without knowledge or information sufficient to form a belief as

to the truth of the allegations set forth in Paragraph 148 of the Second Amended Complaint and

therefore denies those allegations.

       149.    New Horizons denies each and every allegation set forth in Paragraph 149 of the

Second Amended Complaint.

       150.    New Horizons denies each and every allegation set forth in Paragraph 150 of the

Second Amended Complaint.

       151.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 151 of the Second Amended Complaint and

therefore denies those allegations.

       152.    New Horizons denies each and every allegation set forth in Paragraph 152 of the

Second Amended Complaint.

       153.    New Horizons denies each and every allegation set forth in Paragraph 153 of the

Second Amended Complaint as to the Lease agreement, and is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations set forth in Paragraph 153 of

the Second Amended Complaint and therefore denies those allegations.

       154.    New Horizons denies each and every allegation set forth in Paragraph 154 of the

Second Amended Complaint.




                                                 18

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 18 of 30 PageID #: 4252
       155.    New Horizons denies each and every allegation set forth in Paragraph 155 of the

Second Amended Complaint.

       156.    New Horizons denies each and every allegation set forth in Paragraph 156 of the

Second Amended Complaint.

       157.    New Horizons denies each and every allegation set forth in Paragraph 157 of the

Second Amended Complaint.

       158.    New Horizons denies each and every allegation set forth in Paragraph 158 of the

Second Amended Complaint.

       159.    New Horizons denies each and every allegation set forth in Paragraph 159 of the

Second Amended Complaint.

       160.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 160 of the Second Amended Complaint and

therefore denies those allegations. New Horizons also denies each and every allegation set forth

in the heading “Plaintiff Derrotis Holmes” above Paragraph 160.

       161.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 161 of the Second Amended Complaint and

therefore denies those allegations.

       162.    New Horizons is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 162 of the Second Amended Complaint and

therefore denies those allegations.

       163.    New Horizons denies each and every allegation set forth in Paragraph 163 of the

Second Amended Complaint.




                                               19

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 19 of 30 PageID #: 4253
       164.   New Horizons denies each and every allegation set forth in Paragraph 164 of the

Second Amended Complaint.

       165.   New Horizons denies each and every allegation set forth in Paragraph 165 of the

Second Amended Complaint.

       166.   New Horizons denies each and every allegation set forth in Paragraph 166 of the

Second Amended Complaint.

       167.   New Horizons denies each and every allegation set forth in Paragraph 167 of the

Second Amended Complaint.

       168.   New Horizons denies each and every allegation set forth in Paragraph 168 of the

Second Amended Complaint.

       169.   New Horizons denies each and every allegation set forth in Paragraph 169 of the

Second Amended Complaint.

       170.   New Horizons denies each and every allegation set forth in Paragraph 170 of the

Second Amended Complaint.

       171.   New Horizons denies each and every allegation set forth in Paragraph 171 of the

Second Amended Complaint.

       172.   New Horizons denies each and every allegation set forth in Paragraph 172 of the

Second Amended Complaint and also denies each and every allegation set forth in heading I. above

Paragraph 172.

       173.   New Horizons denies each and every allegation set forth in Paragraph 173 of the

Second Amended Complaint.

       174.   New Horizons denies each and every allegation set forth in Paragraph 174 of the

Second Amended Complaint.



                                              20

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 20 of 30 PageID #: 4254
       175.   New Horizons denies each and every allegation set forth in Paragraph 175 of the

Second Amended Complaint.

                                   CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
                      (FEDERAL FAIR LABOR STANDARDS ACT)

       176.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbered 1-175 of the Second Amended Complaint as if fully set forth herein.

       177.   New Horizons denies each and every allegation set forth in Paragraph 177 of the

Second Amended Complaint.

       178.   New Horizons denies each and every allegation set forth in Paragraph 178 of the

Second Amended Complaint.

       179.   New Horizons denies each and every allegation set forth in Paragraph 179 of the

Second Amended Complaint.

                             SECOND CAUSE OF ACTION
                         (TENNESSEE COMMON LAW FRAUD)

       180.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbered 1-179 of the Second Amended Complaint as if fully set forth herein.

       181.   New Horizons denies each and every allegation set forth in Paragraph 181 of the

Second Amended Complaint.

       182.   New Horizons denies each and every allegation set forth in Paragraph 182 of the

Second Amended Complaint.

       183.   New Horizons denies each and every allegation set forth in Paragraph 183 of the

Second Amended Complaint.




                                             21

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 21 of 30 PageID #: 4255
       184.   New Horizons denies each and every allegation set forth in Paragraph 184 of the

Second Amended Complaint.

       185.   New Horizons denies each and every allegation set forth in Paragraph 185 of the

Second Amended Complaint.

       186.   New Horizons denies each and every allegation set forth in Paragraph 186 of the

Second Amended Complaint.

                       THIRD CAUSE OF ACTION
        (TENNESSEE COMMON LAW NEGLIGENT MISREPRESENTATION)

       187.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbered 1-186 of the Second Amended Complaint as if fully set forth herein.

       188.   New Horizons denies each and every allegation set forth in Paragraph 188 of the

Second Amended Complaint.

       189.   New Horizons denies each and every allegation set forth in Paragraph 189 of the

Second Amended Complaint.

       190.   New Horizons denies each and every allegation set forth in Paragraph 190 of the

Second Amended Complaint.

       191.   New Horizons denies each and every allegation set forth in Paragraph 191 of the

Second Amended Complaint.

       192.   New Horizons denies each and every allegation set forth in Paragraph 192 of the

Second Amended Complaint.

                        FOURTH CAUSE OF ACTION
           (TENNESSEE COMMON LAW UNENFORCEABLE CONTRACT)

       193.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbered 1-192 of the Second Amended Complaint as if fully set forth herein.



                                             22

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 22 of 30 PageID #: 4256
       194.   New Horizons denies each and every allegation set forth in Paragraph 194 of the

Second Amended Complaint.

       195.   New Horizons denies each and every allegation set forth in Paragraph 195 of the

Second Amended Complaint.

       196.   New Horizons denies each and every allegation set forth in Paragraph 196 of the

Second Amended Complaint.

                          FIFTH CAUSE OF ACTION
               (TENNESSEE COMMON LAW UNJUST ENRICHMENT)

       197.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbered 1-196 of the Second Amended Complaint as if fully set forth herein.

       198.   New Horizons denies each and every allegation set forth in Paragraph 198 of the

Second Amended Complaint.

       199.   New Horizons denies each and every allegation set forth in Paragraph 199 of the

Second Amended Complaint.

       200.   New Horizons denies each and every allegation set forth in Paragraph 200 of the

Second Amended Complaint.

       201.   New Horizons denies each and every allegation set forth in Paragraph 201 of the

Second Amended Complaint.

       202.   New Horizons denies each and every allegation set forth in Paragraph 202 of the

Second Amended Complaint.

                               SIXTH CAUSE OF ACTION
                              (FEDERAL FORCED LABOR)

       203.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbered 1-202 of the Second Amended Complaint as if fully set forth herein.



                                             23

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 23 of 30 PageID #: 4257
       204.   New Horizons denies each and every allegation set forth in Paragraph 204 of the

Second Amended Complaint.

       205.   New Horizons denies each and every allegation set forth in Paragraph 205 of the

Second Amended Complaint.

       206.   New Horizons denies each and every allegation set forth in Paragraph 206 of the

Second Amended Complaint.

       207.   New Horizons denies each and every allegation set forth in Paragraph 207 of the

Second Amended Complaint.

                             SEVENTH CAUSE OF ACTION
                              (TRUTH-IN-LEASING ACT)

       208.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbered 1-207 of the Second Amended Complaint as if fully set forth herein.

       209.   New Horizons denies each and every allegation set forth in Paragraph 209 of the

Second Amended Complaint.

       210.   New Horizons denies each and every allegation set forth in Paragraph 210 of the

Second Amended Complaint.

                              EIGHTH CAUSE OF ACTION
                               (BREACH OF CONTRACT)

       211.   New Horizons incorporates its answers and responses to the preceding paragraphs

numbers 1-210 of the Second Amended Complaint as if fully set forth herein.

       212.   New Horizons denies each and every allegation set forth in Paragraph 212 of the

Second Amended Complaint.

       213.   New Horizons denies each and every allegation set forth in Paragraph 213 of the

Second Amended Complaint.



                                             24

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 24 of 30 PageID #: 4258
       214.    Any and all allegations contained in the Second Amended Complaint that have not

been previously specifically admitted or denied, are hereby denied.

       215.    New Horizons denies that Plaintiffs, or any allegedly similarly situated individual,

or any purported class or collective action member, are entitled to any of the relief prayed for in

the Second Amended Complaint.

                         AFFIRMATIVE AND OTHER DEFENSES

                                          First Defense

       1.      The activities for which Plaintiffs alleges they and the putative class were not

properly compensated do not constitute compensable work under the FLSA and/or any other

claimed state or federal law.

                                         Second Defense

       2.      Plaintiffs’ Second Amended Complaint fails to state a claim upon which relief can

be granted.

                                          Third Defense

       3.      Plaintiffs and the putative class were not hired or retained by New Horizons and

did not perform any services or work for New Horizons. New Horizons operates as a separate and

distinct entity from Western, and Plaintiffs cannot show that the two separate entities should be

treated as a single entity under enterprise coverage pursuant to 29 U.S.C. § 203(r)(1). Accordingly,

the FLSA does not apply to New Horizons.

                                         Fourth Defense

       4.      The FLSA does not apply to Plaintiffs’ claims against New Horizons. If the FLSA

is found to apply, at all times relevant to Plaintiffs’ Second Amended Complaint New Horizons




                                                25

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 25 of 30 PageID #: 4259
acted in good faith in attempting to comply with any obligations it may have had under the FLSA.

Accordingly, liquidated damages are not available or warranted under the provisions of the FLSA.

                                           Fifth Defense

       5.      If the FLSA is found to apply, any purported violation of the FLSA by New

Horizons—which New Horizons denies in its entirety—was not willful, and therefore all claims

are limited by a two-year limitations period. Accordingly, the relevant time period in this case

should run two (2) years back from August 25, 2017 to August 25, 2015 and any alleged claims

for the period prior to August 25, 2015 are time-barred.

                                          Sixth Defense

       6.      To the extent applicable, Plaintiffs’ claims and members of the purported class

and/or collective action are precluded by their own actions and therefore barred by the equitable

doctrines of waiver, estoppel, unclean hands, and/or laches.

                                         Seventh Defense

       7.      Even assuming, arguendo, that Plaintiffs’ Second Amended Complaint is partially

correct, Plaintiffs and members of the purported class and/or collective action seek compensation

for time that is de minimus.

                                          Eighth Defense

       8.      Plaintiffs and the putative class they purport to represent were paid all payments

that were due and owing, and to which they were entitled under the FLSA and Tennessee state

law.

                                          Ninth Defense

       9.      Plaintiffs and members of the purported class and/or collective action are not

similarly situated. As a result, the potential claims of the purported class and/or collective action



                                                 26

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 26 of 30 PageID #: 4260
members would differ and/or vary greatly and on a case-by-case basis, thus requiring the Court to

engage in numerous individualized determinations if the class and/or collective action were

certified, and such class and/or collective action should not be certified.

                                           Tenth Defense

       10.     The class action portion of the Second Amended Complaint seeking class-wide

relief must be dismissed, as Plaintiffs cannot satisfy the requirements for maintenance of a class

action under Fed. R. Civ. P. 23.

                                         Eleventh Defense

       11.     Because Plaintiffs and each purported class and/or collective action member,

signed a separate lease agreement with New Horizons, and maintained their own separate and

distinct business relationships with New Horizons, Plaintiffs are not representative of the purported

class and/or collective action and the case cannot proceed as a class or collective action.

                                          Twelfth Defense

       12.     The collective action portion of the Second Amended Complaint seeking class-

wide relief must be dismissed, as Plaintiffs cannot satisfy the requirements for maintenance of a

collective action under Section 216 of the FLSA, or otherwise.

                                        Thirteenth Defense

       13.     Plaintiffs’ claims are barred in whole or in part by the applicable statutes of

limitations.

                                        Fourteenth Defense

       14.     Plaintiffs’ alleged damages were not proximately caused by any unlawful policy,

custom, practice, and/or procedure promulgated and/or undertaken by New Horizons.




                                                 27

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 27 of 30 PageID #: 4261
                                          Fifteenth Defense

        15.     Although New Horizons denies that Plaintiffs and members of the purported class

and/or collective action are entitled to any relief, New Horizons asserts that any claimed damages

arose as a result of their own actions, or failures to act, and they have failed to mitigate their alleged

damages. To the extent that Plaintiffs and members of the purported class and/or collective action

have mitigated their damages, they may not recover for any alleged damages so mitigated.

                                          Sixteenth Defense

        16.     Plaintiffs’ Second Amended Complaint does not describe some or all of the claims

asserted against New Horizons with sufficient particularity to enable New Horizons to determine

all of the defenses and/or claims available to New Horizons in response to that action. Therefore,

New Horizons reserves the right to assert all defenses and/or claims that may be applicable to the

claims alleged until such time as the precise nature of the various claims are ascertained and all

facts are discovered.

                                         Seventeenth Defense

        17.     Neither Plaintiffs nor any of the alleged class members provided services or worked

for, entered into service as an employee or independent contractor with, or were in any form

employed or retained by New Horizons and, therefore, Plaintiffs’ Second Amended Complaint

fails to state a claim upon which relief can be granted as to New Horizons.

                                         Eighteenth Defense

        18.     Plaintiffs’ claims are preempted in whole or in part by the Federal Arbitration Act

and the Tennessee Uniform Arbitration Act.

                                         Nineteenth Defense

        19.     The FLSA does not apply to New Horizons because under the Equipment Lease



                                                   28

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 28 of 30 PageID #: 4262
Plaintiffs signed with New Horizons they do not receive any wages, compensation or payments of

any kind or nature from New Horizons but rather are obligated to make Rental Payments to New

Horizons as specified in the Equipment Lease and Schedule A thereto.

       WHEREFORE having fully answered, New Horizons prays that this Court dismiss this

action against New Horizons with prejudice and enter judgment in favor of New Horizons with

costs of suit and such other and further relief as the Court deems proper, including, but not limited

to, attorneys’ fees, costs, and expenses.



Dated: June 29, 2020

                                                              Respectfully submitted,


                                                              /s/ Mark E. Hunt
                                                              R. Eddie Wayland (No. 6045)
                                                              Mark E. Hunt (No. 10501)
                                                              Hunter K. Yoches (No. 36267)
                                                              KING & BALLOW
                                                              315 Union Street
                                                              Suite 1100
                                                              Nashville, TN 37201
                                                              (615) 726-5430
                                                              rew@kingballow.com
                                                              mhunt@kingballow.com
                                                              blemly@kingballow.com
                                                              Attorneys for New Horizons Express,
                                                              Inc. and New Horizons Leasing, Inc.




                                                 29

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 29 of 30 PageID #: 4263
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                     By:     /s/ Mark E. Hunt
                                                             Mark E. Hunt




                                                30

 Case 3:17-cv-01199 Document 377 Filed 06/29/20 Page 30 of 30 PageID #: 4264
